DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/07/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 29 and 31.  The claim rejection under 35 U.S.C. § 112(a) for claims 3-9, 11, 15, 18-22, 24, 27 and 352 has been overcome by the amendment and has hereby been withdrawn.  The rejection of claims 3-9, 11, 15, 18-22, 27, and 27 under 35 USC 112 (d), fourth paragraph, has been overcome by the amendments and have hereby been withdrawn.

Response to Arguments

Applicant's arguments filed 02/27/2022 have been fully considered but they are not persuasive. Applicant appear to be relying on the amendment to the claims to overcome the rejections.  The Applicant has amended the photopolymerizable resin composition to require “after a post-cure treatment”, the cured material has a strain capacity of between about 10 % and about 500 %”.
Regarding the provisional double patenting rejection over 17/104,034, applicant argues the claims of ‘034 does not require “that the cured material be post-treated with heat”.  However, the limitation as amended is a processing step/limitation and the claims (both claim sets) are product claims, i.e., the photopolymerizable resin.  Upon comparison of the claim sets the photopolymerizable resins appear to be identical by comprising the same and/or overlapping components.  In the claims of US’034, the resin comprises a blocked isocyanate; at least one monomer; and a stabilized thiol and in the instant claims the resin comprises a blocked isocyanate; at least one monomer and/or oligomer; and a multifunctional nucleophile, which as evidenced in claim 5 is a multifunctional thiol, wherein said multifunctional thiol corresponds to the stabilized thiol in resin of US’034.  Both are configured to react by exposure to light to form a cured product and both products have a strain capacity which overlaps, i.e., US’034 strain capacity (strain at break) is from 30 to 1000 % and the instant strain capacity is between 10 % and 500%.  The courts have upheld where prior art discloses a product that appears to be either identical with or only slightly different from product claimed in product-by-process claim; Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product; whether rejection is based on "inherency" under 35 U.S.C. 102, on "prima facie obviousness" under 35 U.S.C. 103, jointly or alternatively, burden of proof is same; Patent Office that has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may, in fact, be inherent characteristic of prior art, possesses authority to require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied on. It is deemed the claimed photopolymerizable resin of US’034 overlaps in scope with the instant claims for the reasons set forth above and previously.  It is deemed a skilled artisan in possession of the claimed photopolymerizable resin of US’034 would also be in possession of the instantly claimed photopolymerizable resin.  Thus, the rejection still stands for the reasons set forth above and previously.  
Regarding the provisional double patenting rejection over 17/104,102 (US2021/0079155), applicant argues the claims of ‘102 does not require “that the cured material be post-treated with heat”.  However, the limitation as amended is a processing step/limitation and the claims (both claim sets) are product claims, i.e., the photopolymerizable resin.   Upon comparison of the claim sets the photopolymerizable resins appear to be identical by comprising the same and/or overlapping components.  In the claims of US’102, the resin comprises a blocked isocyanate; at least one monomer; and, as evidenced by co-pending claims 173 and 179-181, a multi-functional thiol and in the instant claims the resin comprises a blocked isocyanate; at least one monomer and/or oligomer; and a multifunctional nucleophile, which as evidenced in instant claim 5 is a multifunctional thiol.  The courts have upheld where prior art discloses a product that appears to be either identical with or only slightly different from product claimed in product-by-process claim; Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product; whether rejection is based on "inherency" under 35 U.S.C. 102, on "prima facie obviousness" under 35 U.S.C. 103, jointly or alternatively, burden of proof is same; Patent Office that has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may, in fact, be inherent characteristic of prior art, possesses authority to require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied on. It is deemed the claimed photopolymerizable resin of US’034 overlaps in scope with the instant claims for the reasons set forth above and previously.  It is deemed a skilled artisan in possession of the claimed storage stable photopolymerizable resin of US’102 would also be in possession of the instantly claimed photopolymerizable resin.  Thus, the rejection still stands for the reasons set forth above and previously.  
Regarding the rejection of claims 1. 29 and 31 under 35 USC 102(a2) as anticipated by Kao, applicant argues Kao does to set forth the strain capacity of the cured material formed from the resins disclosed by the reference.  Applicant refers applicant to teachings in the instant disclosure which set forth the resin mixtures described therein may produce cured materials with a strain capacity in broad ranges depending on the ratios and types of components mixed therein. In comparison, the resin of Kao which comprises polyvinyl siloxane monomers or oligomers, an optional urethane (meth) acrylate oligomer and certain other limited classes of monomer and oligomers, which applicant argues, that even when combined  could only produce cured materials with strain capacities outside the range claimed in the instant application.  For these reasons applicant alleges Kao could not inherently possess the same characteristics and the office has provided no proof to such inherent properties.  In response, it is acknowledged Kao does not specifically mention the strain capacity of the obtained cured resin material.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specifically taught monomers and oligomers, as well as, the ratios to obtain the claimed photopolymerizable resin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The polyvinyl siloxane monomer and/or oligomer; the multi-functional thiol and blocked isocyanate and resin compositions taught by Kao meet all component limitations in the claimed photopolymerizable resin, as written.  Kao additionally teaches the compositions can be post-cured by thermal exposure in sections [0102]; [0105]; and [0136] to [0142], as well as by example, i.e., [0147] and [0151], as well as, teaching the cured product obtain is elastomeric, for instance see example 4 (0151).  It is deemed elastomeric resins inherently have a strain capacity because of their extreme flexibility, elastomers can reversibly extend from 5–700%, depending on the specific material—see https://en.wikipedia.org/wiki/Elastomer (added as appendix).   Therefore, it is deemed for these reasons the teachings of Kao et al render the claims, as instantly written and amended, anticipated. 
Amended claims 3-9, 11, 18-19, 24, and 27 will be added to the pending rejection and claims 15 and 352 will be rejected under 35 USC 103 over the same reference.  Please find all rejections below. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 347-351 of copending Application No. US2021/0087328. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resins for additive manufacture comprising a blocked isocyanate; a thiol, and one or more monomers.  The copending claims differ from the instant claims in that the claimed thiol compounds is a stabilized thiol compound.  However, from the definition in the disclosure said stabilized thiol compound is a polyfunctional thiol compound.  It can be seen that the multifunctional nucleophile in the instant claims are deemed to be thiol compounds from claims 4-9 and 11 (see above rejections).  The stabilized compound by definition can be a compound such as found in instant claim 19.  Another difference is the copending claims are required to have a strain at break from 30 to 1000%.  However, the instant claims set forth the strain capacity can be from 10 to 500%--see claim 29 and the rejections above.  The copending claims require a toughness in the range of 3 to 100 MJ/m^3.  It is deemed the instantly claimed compositions appear to be the same and therefore should have the same properties.  It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 159, 173, and 179-181 of U.S. Patent No. US2021/0079155. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  Both set forth photopolymerizable resin compositions comprising at least one monomer or oligomer and a block isocyanate.  One primary difference is claim 1 of said co-pending application, said copending does not require a multifunctional nucleophile, which is a polythiol compound, such as pentaerythritol tetrakis (3-mercatobutylene)—see instant claim 1, as evidenced by instant claims 4-9 and 11 .  However, as seen in copending claims 173 and 179-181, a multifuntional nucleophile is intended to be added, which is a polythiol compounds, such as pentaerythritol tetrakis (3-mercatobutylene).  The copending claims require a specific viscosity per claim 159 which is not required by the instant claims; however, the compositions appear to be the same as evidenced by the copending claims of both applications and therefore should be inherent.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).   It is deemed that the instant claims, as written, cannot be infringed without literally infringing upon the claims of the co-pending application(s) as cited in the obviousness-type double patenting rejection(s).  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, 18-19, 24, and 27 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Kao et al (US2020/0332066).
Kao sets forth a light curable siloxane resin for additive manufacture.  Said composition comprises one or more of (a) a polyvinylsiloxane; (b) a polythiol crosslinker; (c) a photoinitiator; (d) optionally a urethane methacrylate; (e) optionally a reactive diluent; (f) optionally, a pigment; (g) optionally a reactive or non-reactive filler; and (h) optionally, an odor scavenger—see abstract. 
	Said polyvinyl siloxane resin is described as a polyvinyl siloxane comprising the resins found in section [0042] and deemed to meet the claimed “at least one monomer of oligomer) in claim 1.  Said resin is found in amounts from 30 to 99.5 percent by weight—see [0031].   The polythiol crosslinker included mono- and poly-functional thiol compounds, wherein 1, 3, 5-tris (3-mercaptobutyloxyethyl) -1, 3, 5-triazine and 1,4-bis-(3-mercaptobutyloxy) butane are disclosed as useable—see [0064] and [0065].  Said polythiol is found in amounts from 2 to 75 percent by weight—see [0032].  Kao sets forth when present the odor scavenger is found in amounts from 0.5 to 20 weight percent—see [0038].  Kao sets forth useable odor scavengers can be block isocyanate compounds, such as hexamethylediisocyantes (HDI); HMDI, and IPDI that have been blocked by polyols, dimethyl malonates, caprolactam, dimethyl pyrazole and the like—see [0082] and [0084].	Thus, claims 3-9, 11, 18-19, 24 and 27 are anticipated by the reference.
	Kao exemplifies a resin composition uses for additive manufacturing methods in example 9—see [0382] and example 9.  Said composition comprising a 70 g of Sykgard 184 (represented by the scheme found in example 1, sections [0144] to [0155] on page 9); 2.8 g of pentaerythritol tetra (3-mercaptopropionate); 10 g of Desmodur BL 3175, and 2.5 g of a photoinitiator (PL-TPO-L), wherein the Desmodur BL 3175 is a blocked diisocyanate based on HDI.  The vinyl siloxane resin accounts for 80 percent by weight of the total composition.    This is deemed to anticipate claim 1.  Said example 9 is describes as being a photopolymerizable composition for 3D printing (additive manufacturing) in example 10.  Said resin composition is used in a process using an additive manufacturing printed and UV curing said printed object and then thermally post curing at 120 deg. C—see [0160].  
Regarding, the “after a post-cure heat treatment”, the cured material has a strain capacity of between about 10 % and about 500 %” in claim 1, Kao teaches the compositions can be post-cured by thermal exposure in sections [0102]; [0105]; and [0136] to [0142], as well as by example, i.e., [0147] and [0151], as well as, teaching the cured products obtain are elastomeric, for instance see example 10 (0159), which uses the composition of claim 9 in a 3D printing method.  It is deemed elastomeric resins inherently have a strain capacity because of their extreme flexibility, elastomers can reversibly extend from 5–700%, depending on the specific material—see https://en.wikipedia.org/wiki/Elastomer (added as appendix).   Therefore, it is deemed claims 1, 3-9, 11, 18-19, 24, and 27 are anticipated by the teachings of Kao. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (cited above).
Kao sets forth a photopolymerizable resin composition which is deemed to anticipate the instantly claimed invention, as set forth in the above rejection.  Kao sets forth a light curable siloxane resin for additive manufacture.  Said composition comprises one or more of (a) a polyvinylsiloxane; (b) a polythiol crosslinker; (c) a photoinitiator; (d) optionally a urethane methacrylate; (e) optionally a reactive diluent; (f) optionally, a pigment; (g) optionally a reactive or non-reactive filler; and (h) optionally, an odor scavenger—see abstract.   The primary difference is Kao does not specifically set forth the at least one oligomer  or monomer include an acrylic monomer; however, Kao does set forth the use of an optional reactive diluent in amounts from 0.01 to 20 wt. % of the composition—see [0035].  Said reactive diluents are described as  comprising an acrylate, a methacrylate, a styrene, an acrylic acid, a vinyl amide, a vinyl ether, a vinyl ester, polymers containing any one or more of the foregoing, and combinations of two or more of the foregoing—see [0077].  Therefore, e it is deemed a skilled artisan could have added an acrylate and/or acrylic monomer reactive diluent with an expectation of modifying the viscosity and/or modify the crosslink density of the overall composition in absence of evidence to the contrary and/or unexpected results. 

Allowable Subject Matter

Claims 19-22 and 352 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc